FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


SEAN WRIGHT,                             No. 19-35543
               Petitioner-Appellant,
                                           D.C. No.
                v.                      3:18-cv-00056-
                                             JKS
STATE OF ALASKA,
             Respondent-Appellee.
                                           OPINION

     Appeal from the United States District Court
              for the District of Alaska
     James K. Singleton, District Judge, Presiding

        Argued and Submitted March 24, 2022
                Pasadena, California

                Filed August 31, 2022

Before: Mary H. Murguia, Chief Judge, and Johnnie B.
   Rawlinson and Ryan D. Nelson, Circuit Judges.

          Opinion by Chief Judge Murguia;
          Concurrence by Judge Rawlinson
2                WRIGHT V. STATE OF ALASKA

                          SUMMARY *


                         Habeas Corpus

    The panel affirmed the district court’s judgment
dismissing for lack of subject matter jurisdiction Sean
Wright’s habeas corpus petition—filed under 28 U.S.C.
§ 2254 in 2018—challenging his 2009 Alaska conviction on
thirteen counts of sexual abuse of a minor.

    In 1999, Wright was accused of sexually abusing two
young girls, and fled Alaska soon after. The State of Alaska
filed an information that same year, but Wright was neither
apprehended nor charged by indictment until 2004, when an
employment background check in Minnesota alerted
Alaskan authorities to Wright’s whereabouts, leading to his
arrest and extradition. Wright completed his prison sentence
and probation in 2016.

    Wright challenged the 2009 conviction as a violation of
his Sixth Amendment right to a speedy trial because of
Alaska’s delay in apprehending and indicting him after he
fled. Before he filed this habeas petition, Wright was
convicted in federal court in Tennessee for failing to register
as a sex offender pursuant to its laws.

    At issue in this appeal was whether Wright was “in
custody pursuant to” the Alaska judgment he challenges
when he filed his § 2254 petition; if he wasn’t, the federal
court lacks jurisdiction over it.


    *
      This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
               WRIGHT V. STATE OF ALASKA                     3

    When Wright first filed his petition, he argued that he
was “in custody pursuant to” his Alaska conviction on two
theories: (1) because he was serving a five-year term of
supervised release by virtue of his Tennessee conviction,
which he contended was a consequence of his 2009 Alaska
conviction and rendered him in custody; and (2) Wright was
subject to Tennessee’s sex offender registration
requirements, which he maintained were a restraint on his
liberty and directly attributable to the Alaska judgment.

    The Supreme Court squarely rejected Wright’s first
theory in Alaska v. Wright, 141 S. Ct. 1467 (2021) (per
curiam), and Wright’s briefing on remand from the Supreme
Court acknowledged the Supreme Court’s holding that his
“subsequent federal conviction and sentence did not
constitute ‘custody’ for purposes of challenging the
predicate Alaska sex offense conviction.” The panel
therefore turned to Wright’s second theory.

    The panel explained that Wright failed to establish
jurisdiction under his restraint-on-liberty theory for reasons
similar to the Supreme Court’s rejection of his supervised
release theory, that is, because Wright does not demonstrate
that Tennessee’s sex offender registration laws establish
custody “pursuant to” the Alaska judgment. The panel noted
that Wright in no way argued that he is significantly
restrained by the sex offender registration laws of Alaska.
The panel wrote that even if Wright’s duty to register as a
sex offender in Tennessee is in some sense causally related
to his Alaska judgment, the nexus is highly attenuated. The
panel wrote that Wright’s Tennessee conviction and
registration requirements are both consequences that would
not have arisen without his prior sex offense conviction, and
if one is too remote to justify the “pursuant to” requirement,
then so too is the other; mere but-for causation is not enough.
4              WRIGHT V. STATE OF ALASKA

Because the connection between the Alaska judgment of
conviction and Tennessee and its sex offender registration
laws is attenuated, the panel did not consider whether
Tennessee’s registration requirements are a restraint on his
liberty.

    Concurring only in the judgment, Judge Rawlinson
wrote that because this court is bound by the Supreme
Court’s determination that Wright was not in custody when
he filed his habeas petition under 28 U.S.C. § 2254, she sees
no need to reach the same result through a rehash of the
procedural ins and outs of this case.


                        COUNSEL

Daniel Poulson (argued), Legal Writing and Research
Assistant; Rich Curtner, Federal Defender; Office of the
Federal Public Defender, Anchorage, Alaska; for Petitioner-
Appellant.

Donald Soderstrom (argued) and Timothy W. Terrell,
Assistant Attorneys General; Kevin G. Clarkson, Attorney
General; Office of Criminal Appeals, Office of the Attorney
General, Anchorage, Alaska; for Respondent-Appellee.
                WRIGHT V. STATE OF ALASKA                     5

                          OPINION

MURGUIA, Chief Circuit Judge:

    The facts of this case span a nearly 25-year period.
Indeed, this case comes to us a second time, but we are
hardly the first to consider its claims. See Wright v. State,
347 P.3d 1000 (Alaska Ct. App. 2015) (“Wright I”), rev’d,
404 P.3d 166 (Alaska 2017) (“Wright II”); United States v.
Wright, No. 1:17-cr-00112-HSM (E.D. Tenn. July 25, 2017)
(“Wright III”); Wright v. Alaska, No. 3:18-CV-00056-JKS,
2019 WL 2453641 (D. Alaska June 12, 2019) (“Wright IV”),
rev’d and remanded, 819 F. App’x 544 (9th Cir. 2020)
(“Wright V”), cert. granted, judgment vacated, 141 S. Ct.
1467 (2021) (per curiam) (“Alaska v. Wright”).

    In 1999, Appellant Sean Wright was accused of sexually
abusing two young girls. Wright fled Alaska soon after. The
State of Alaska filed an information charging Wright with
sexual abuse of a minor that same year, but Wright was
neither apprehended nor charged by indictment until 2004,
when an employment background check in Minnesota
alerted Alaskan authorities to Wright’s whereabouts, leading
to his arrest and extradition. In 2009, Wright was convicted
of thirteen counts of sexual abuse of a minor. In 2016, he
completed his prison sentence and probation.

    Now before us is Wright’s 2018 habeas petition—filed
under 28 U.S.C. § 2254—challenging the 2009 Alaska
conviction as a violation of his Sixth Amendment right to a
speedy trial because of Alaska’s delay in apprehending and
indicting Wright after he fled. Section 2254 grants federal
courts jurisdiction over writs of habeas corpus on behalf of
a person “in custody pursuant to the judgment of a State
court . . . on the ground that he is in custody in violation of”
federal law. 28 U.S.C. § 2254(a) (emphasis added). It is
6               WRIGHT V. STATE OF ALASKA

undisputed that Wright alleges a constitutional violation. At
issue here, however, is whether Wright was “in custody
pursuant to” the Alaska judgment he challenges when he
filed his § 2254 petition. In other words, if Wright was not
“in custody pursuant to” the Alaska judgment, then we lack
jurisdiction over his habeas petition.

    To demonstrate that he was “in custody pursuant to” the
Alaska judgment, either Wright must show that he was
serving a term of incarceration or probation pursuant to his
Alaska conviction, see Maleng v. Cook, 490 U.S. 488, 490–
91 (1989) (per curiam), or Wright must have suffered from
“other restraints on . . . [his] liberty, restraints not shared by
the public generally” pursuant to his Alaska conviction,
Veltmann-Barragan v. Holder, 717 F.3d 1086, 1088 (9th
Cir. 2013) (quoting Jones v. Cunningham, 371 U.S. 236, 240
(1963)). Wright contends that he was “in custody” at the
time he filed his § 2254 petition because he was subject to
Tennessee’s sex offender registration requirements, which
implement the federal Sex Offender Registration and
Notification Act of 2006 (“SORNA”). SORNA, enacted “to
protect the public from sex offenders and offenders against
children” by “establish[ing] a comprehensive national
system for [their] registration,” imposes “more onerous”
registration requirements than most states had before its
enactment. Gundy v. United States, 139 S. Ct. 2116, 2121
(2019), reh’g denied, 140 S. Ct. 579 (2019). Wright asserts
that Tennessee’s registration requirements constitute
“custody” because they impose a severe restraint on his
liberty. In fact, before Wright filed this habeas petition, he
was convicted in federal court in Tennessee for failing to
register as a sex offender pursuant to its laws. Wright further
contends that he is in custody “pursuant to” his Alaska
judgment because his obligation to register as a sex offender
                WRIGHT V. STATE OF ALASKA                     7

in Tennessee is “directly attributable to the Alaska judgment
of conviction.”

    Wright’s arguments are unpersuasive. Wright attempts
to establish custody “pursuant to” the Alaska judgment of
conviction based on an attenuated connection to Tennessee
and its sex offender registration laws. The district court’s
judgment dismissing the habeas petition for lack of subject
matter jurisdiction is therefore affirmed.

                               I.

     In February 1999, Wright moved out of his home in
Alaska after his then-wife told police that he had sexually
assaulted two minors. Wright I, 347 P.3d at 1003. Wright
evaded arrest for approximately five years, living in
Arkansas, Mississippi, Alabama, Georgia, Oklahoma,
Tennessee, and Minnesota until his arrest in, and extradition
from, Minnesota in September 2004. See id. at 1004; Wright
II, 404 P.3d at 168.

    In 2009, Wright was convicted in Alaska state court of
thirteen counts of sexual abuse of a minor and was thereafter
sentenced to twelve years in prison and ten years of
supervised probation. Wright I, 347 P.3d at 1005. As a
result of his conviction, Wright was also required to register
as a sex offender for the rest of his life. Id.; see also Alaska
Stat. Ann. § 12.63.020(a)(1)(A) (requiring an individual to
register as a sex offender for life when convicted of certain
sex offenses). Wright appealed. Wright I, 347 P.3d at 1005.

    In September 2016, Wright completed his prison
sentence and term of probation due to good time credit
earned during his incarceration, terminating his physical and
probationary custody. See Maleng, 490 U.S. at 491 (noting
that physical confinement and post-release requirements like
8              WRIGHT V. STATE OF ALASKA

parole establish custody pursuant to § 2254); see also
Fowler v. Sacramento Cnty. Sheriff’s Dep’t, 421 F.3d 1027,
1033 n.5 (9th Cir. 2005) (quoting United States v. Spawr
Optical Research, Inc., 864 F.2d 1467, 1470 (9th Cir. 1988)
(“A probationary term is sufficient custody to confer . . .
jurisdiction.”)).

    Then, in July 2017, Wright was indicted in the United
States District Court for the Eastern District of Tennessee on
federal charges of failing to register as a sex offender.
Wright pleaded guilty in February 2018. See Minute Entry
for Change of Plea Hearing, Wright III, No. 1:17-cr-00112-
HSM, ECF Nos. 39–40.

    While his federal charges were pending in Tennessee,
Wright filed a federal habeas petition under § 2254 in the
District of Alaska, challenging his 2009 Alaska convictions
on the ground that the state’s delay in prosecuting him after
he fled violated his Sixth Amendment right to a speedy trial.

    In March 2019, the Eastern District of Tennessee
sentenced Wright to time served and five years of supervised
release on his federal failure-to-register conviction.

    The Alaska district court subsequently dismissed
Wright’s habeas petition for failure to satisfy the “in
custody” requirement of § 2254(a). The court reasoned that,
even assuming Wright could be considered “in custody”
because of the supervised release imposed as part of the
Tennessee conviction, see United States v. Monreal,
301 F.3d 1127, 1132 (9th Cir. 2002) (holding that a
defendant who has “not served his term of supervised
release” is “in custody” for purposes of federal habeas
jurisdiction), the proper procedure for Wright to challenge
his federal custody would be a motion filed in federal court
in Tennessee pursuant to 28 U.S.C. § 2255 (which allows
                WRIGHT V. STATE OF ALASKA                     9

motions by those in custody pursuant to a federal court
judgment), see 28 U.S.C. § 2254(a) (mandating that a
petitioner seeking relief under § 2254 must be not only “in
custody” but also in custody “pursuant to the judgment of a
State court”). Wright timely appealed.

    We reversed the district court. Because Wright’s § 2254
petition collaterally attacked the constitutionality of his
predicate Alaska conviction for sexual abuse of a minor, not
his federal conviction for failing to register as a sex offender
in Tennessee, we did not address the proposition that Wright
should seek relief under § 2255. See Wright V, 819 F. App’x
at 546 n.1. We also noted that the district court did not
provide any detailed analysis of this alternative ruling and it
did not appear that the parties focused on this issue in the
district court. See id. We instead held that Wright was “in
custody” pursuant to the Alaska judgment under § 2254(a)
because his Tennessee conviction for failure to register was
“positively and demonstrably related to the [Alaska]
conviction he attack[ed].” Id. at 545 (quoting Zichko v.
Idaho, 247 F.3d 1015, 1019 (9th Cir. 2001)).

     The Supreme Court granted certiorari and reversed,
holding that “a habeas petitioner does not remain ‘in
custody’ under a conviction ‘after the sentence imposed for
it has fully expired, merely because of the possibility that the
prior conviction will be used to enhance the sentences
imposed for any subsequent crimes of which he is
convicted.’” Alaska v. Wright, 141 S. Ct. at 1468 (emphasis
added) (quoting Maleng, 490 U.S. at 492). Recall that
Wright completed his term of imprisonment and probation
for the Alaska conviction in 2016. Wright was convicted for
failure to register as a sex offender in 2018. In Wright V, we
interpreted this Circuit’s precedent to suggest that a
petitioner convicted for failing to register as a sex offender
10                WRIGHT V. STATE OF ALASKA

is also “in custody pursuant to” the judgment that imposed
the registration requirement. 819 F. App’x at 545–46. But
in Alaska v. Wright, the Supreme Court clarified that “[i]t
ma[kes] no difference . . . that the possibility of a prior-
conviction enhancement ha[s] materialized for the habeas
petitioner . . . . ‘When the second sentence is imposed, it is
pursuant to the second conviction that the petitioner is
incarcerated . . . .’” Id. (quoting Maleng, 490 U.S. at 492–
93).

    Applying this reasoning to Wright’s case, the Supreme
Court held, “[t]hat Wright’s state conviction served as a
predicate for his federal conviction thus did not render him
‘in custody pursuant to the judgment of a State court’ under
§ 2254(a)”:

         If Wright’s second conviction had been for a
         state crime, he independently could have
         satisfied    § 2254(a)’s     “in     custody”
         requirement, see Lackawanna County
         District Attorney v. Coss, 532 U.S. 394, 401–
         402 (2001), though his ability to attack the
         first conviction by that means would have
         been limited, see id. at 402–404. 1 Wright
         could not satisfy § 2254(a) on that
         independent basis for the simple reason that



     1
      As the Supreme Court noted, the Lackawanna exception does not
apply to Wright’s case. See Alaska v. Wright, 141 S. Ct. at 1468.
Lackawanna held that a petitioner may satisfy § 2254(a)’s “in custody”
requirement if the challenged expired conviction was used to enhance a
state sentence that the petitioner is currently serving, and the initial
conviction involved a Sixth Amendment failure to appoint counsel.
Lackawanna Cnty. Dist. Att’y, 532 U.S. at 404.
               WRIGHT V. STATE OF ALASKA                    11

       his second judgment was entered by a federal
       court.

Id. Therefore, the Supreme Court remanded the case to this
Court to consider its new guidance and expressed no view
on “the other theories Wright advanced before the District
Court for meeting the requirements of § 2254(a)”—i.e., that
his sex offender registration requirements are a restraint on
his liberty. Id. at 1468–69.

                              II.

    We review de novo a district court’s dismissal of a
habeas petition under 28 U.S.C. § 2254 on the basis that a
petitioner was not “in custody.” Pizzuto v. Yordy, 947 F.3d
510, 523 (9th Cir. 2019) (citing Frantz v. Hazey, 533 F.3d
724, 735–37 (9th Cir. 2008) (en banc)).

                              III.

   Section 2254 states:

       The Supreme Court, a Justice thereof, a
       circuit judge, or a district court shall entertain
       an application for a writ of habeas corpus [o]n
       behalf of a person in custody pursuant to the
       judgment of a State court only on the ground
       that he is in custody in violation of the
       Constitution or laws or treaties of the United
       States.

28 U.S.C. § 2254(a) (emphasis added). The Supreme Court
has interpreted § 2254(a) “as requiring that the habeas
petitioner be ‘in custody’ under the conviction or sentence
under attack at the time his petition is filed.” Maleng,
490 U.S. at 490–91. As we explained in Dominguez v.
12              WRIGHT V. STATE OF ALASKA

Kernan, 906 F.3d 1127, 1136 (9th Cir. 2018), there must be
a nexus between “the judgment of a State court” the
petitioner is challenging and the “custody” upon which the
petitioner relies to establish jurisdiction. Put differently, the
challenged judgment must be “the source of the petitioner’s
custody.” Id. (quoting White v. Lambert, 370 F.3d 1002,
1007 (9th Cir. 2004), overruled on other grounds by
Hayward v. Marshall, 603 F.3d 546 (9th Cir. 2010) (en
banc)). Accordingly, to challenge his Alaska conviction
under § 2254, Wright must demonstrate that (1) he was “in
custody” at the time he filed his § 2254 petition, and (2) that
custody was “pursuant to” the Alaska judgment.

    When Wright first filed his petition, he argued that he
was “in custody pursuant to” his Alaska conviction on two
theories: (1) because he was serving a five-year term of
supervised release by virtue of his Tennessee conviction,
which he contended was a consequence of his 2009 Alaska
conviction and rendered him in custody, see Matus-Leva v.
United States, 287 F.3d 758, 761 (9th Cir. 2002) (holding
that supervised release may establish custody under
§ 2254(a)), and (2) Wright was subject to Tennessee’s sex
offender registration requirements, which he maintained
were a restraint on his liberty and directly attributable to the
Alaska judgment, see Jones, 371 U.S. at 240; Veltmann-
Barragan, 717 F.3d at 1088.

    The Supreme Court squarely rejected Wright’s first
theory in Alaska v. Wright, 141 S. Ct. at 1468. Indeed,
Wright’s briefing on remand acknowledges the Supreme
Court’s holding that his “subsequent federal conviction and
sentence did not constitute ‘custody’ for purposes of
challenging the predicate Alaska sex offense conviction.”
Accordingly, we turn to Wright’s second theory.
                WRIGHT V. STATE OF ALASKA                     13

    Wright fails to establish jurisdiction under his restraint-
on-liberty theory for reasons similar to the Supreme Court’s
rejection of his supervised release theory, that is, because
Wright does not demonstrate that Tennessee’s sex offender
registration laws establish custody “pursuant to” the Alaska
judgment.

     Significant restraints on liberty establishing custody
“rely heavily on the notion of a physical sense of liberty—
that is, whether the legal disability in question somehow
limits the putative habeas petitioner’s movement.”
Williamson v. Gregoire, 151 F.3d 1180, 1181, 1183 (9th Cir.
1998) (emphasis added). Wright argues that he is “in
custody” because his Alaska conviction requires that he
“register as a sex offender for life,” and Tennessee’s sex
offender registration requirements are a substantial restraint
on his liberty. But Wright asks us to consider whether
Tennessee’s registration requirements are a restraint on his
liberty even after acknowledging the Supreme Court’s
holding that his Tennessee conviction and sentence for
failing to register did not constitute “custody pursuant to” his
Alaska conviction. We decline to do so.

    First, it bears mentioning that Wright in no way argues
that he is significantly restrained by the sex offender
registration laws of Alaska. When Wright filed this habeas
petition, he was living in Tennessee; in fact, his briefing lists
only Tennessee’s post-SORNA registration requirements
when detailing the purported restraints on his liberty. He
does not argue that Alaska’s implementation of SORNA is
similarly restraining. Nor could he, as he does not reside in
14                 WRIGHT V. STATE OF ALASKA

Alaska and apparently has not since completing his term of
imprisonment and probation in 2016. 2

    Second, even if Wright’s duty to register as a sex
offender in Tennessee is in some sense causally related to his
Alaska judgment, the nexus is highly attenuated, and Wright
fails to explain why we should conclude that Tennessee’s
registration requirements are imposed “pursuant to” his
Alaska judgment. See Dominguez, 906 F.3d at 1136. In
contending otherwise, Wright argues that “[t]he burdens [he]
faces are . . . directly attributable to the Alaska judgment of
conviction.” We disagree. In Alaska v. Wright, the Supreme
Court held that Wright’s federal conviction and sentence to
five years’ supervised release for failing to register as a sex
offender in Tennessee did not render him “in custody
pursuant to the judgment of a State court” because of its
connection to his predicate Alaska conviction. 141 S. Ct.
at 1468.      The Court instead reasoned that Wright’s
supervised release was imposed “pursuant to” his
subsequent Tennessee conviction, not the Alaska judgment
of conviction. See id. at 1468. The same can be said here.
The nexus between the Alaska judgment and Wright’s duty

     2
       Wright does state at one point that he is “subject to the sex offender
registration requirements of Tennessee and every SORNA-compliant
state” pursuant to his Alaska conviction. But Wright fails to explain the
breadth of the term “SORNA-compliant state”: some states, like
Tennessee, have substantially adopted SORNA, while others, like
Alaska, have adopted certain aspects of SORNA. See generally Office
of Sex Offender Sentencing, Monitoring, Apprehending, Registering,
and Tracking: Sex Offender Registration and Notification Act (SORNA)
State and Territory Implementation Progress Check (Sept. 30, 2020),
https://smart.ojp.gov/sites/g/files/xyckuh231/files/media/document/sorn
a-progress-check.pdf. And because Wright only details his current
restrictions under Tennessee’s registration laws, this bare assertion,
without more, does not affect our ultimate conclusion that Wright seeks
to establish custody based on Tennessee’s registration requirements.
               WRIGHT V. STATE OF ALASKA                    15

to register in Tennessee is no more direct than the nexus
between the Alaska judgment and Wright’s supervised
release, which was imposed because of his failure to register
in Tennessee.        Wright’s Tennessee conviction and
registration requirements are both consequences that would
not have arisen without his prior sex offense conviction, and
if one is too remote to satisfy the “pursuant to” requirement,
then so too is the other.

    Wright points out correctly that his obligation to register
as a sex offender in Tennessee was in some sense attributable
to the Alaska judgment, because but for the 2009 Alaska
convictions, he would not have been subject to Tennessee’s
registration requirements. But mere but-for causation is not
enough to establish custody “pursuant to” a state court
judgment. In Maleng, 490 U.S. 488, petitioner Mark Edwin
Cook was first convicted of robbery in 1958 in Washington
state court. Id. at 489. He was convicted of several
subsequent crimes in 1976, again in Washington state court.
Id. During Cook’s 1978 sentencing, the court imposed a
sentencing enhancement based upon the prior 1958
conviction. Id. at 490. Cook filed a § 2254 petition, seeking
to challenge his 1958 conviction, but the Supreme Court
rejected the petition on the ground that Cook was in custody
pursuant to the second conviction rather than the first. Id.
at 489–93. Accordingly, in Maleng, the petitioner would not
have been subject to a state sentencing enhancement in 1978
but for his prior 1958 conviction. But the Supreme Court
nevertheless held that the enhanced sentence was imposed
pursuant to the 1976 conviction, not the 1958 conviction. Id.
at 492–93. For similar reasons, the fact that Wright’s duty
to register in Tennessee can be linked back to his Alaska
conviction does not render him in custody pursuant to the
judgment of a state court under § 2254(a). See Alaska v.
Wright, 141 S. Ct. at 1468 (“That Wright’s state conviction
16                WRIGHT V. STATE OF ALASKA

served as a predicate for his federal conviction thus did not
render him ‘in custody pursuant to the judgment of a State
court’ under § 2254(a).”). We therefore lack jurisdiction
over this petition.

                                 IV.

    Translated from Latin, habeas corpus means “show me
the body.” The heart of habeas, as it pertains to judicial
review, requires a custodian to produce an individual under
its custody or control. See Braden v. 30th Jud. Cir. Ct. of
Kentucky, 410 U.S. 484, 494–95 (1973) (“The writ of habeas
corpus does not act upon the prisoner who seeks relief, but
upon the person who holds him in what is alleged to be
unlawful custody.”). But in this case, Wright does not argue
that Alaska has custody or control over him. 3

    Wright attempts to establish custody “pursuant to” the
Alaska judgment of conviction based on an attenuated
connection to Tennessee and its sex offender registration
laws.      Consequently, we do not consider whether
Tennessee’s registration requirements are a restraint on his
liberty. And because Wright does not argue that Alaska’s
registration requirements are a restraint on his liberty, we
decline to consider them as well.

     The district court was without jurisdiction to consider the
merits of Wright’s Sixth Amendment speedy trial claim, so
its judgment dismissing the instant habeas petition is

     AFFIRMED.


     3
      Nor is this a case in which, although Alaska does not yet have
custody of Wright, it has filed a detainer for future custody of him, as
occurred in Maleng. 490 U.S. at 493.
               WRIGHT V. STATE OF ALASKA                    17

RAWLINSON, Circuit Judge, concurring in the judgment:

    I agree with the majority that Appellant Sean Wright
(Wright) was not in custody when he filed his habeas petition
under 28 U.S.C. § 2254. We now know that Wright was not
in custody because the United States Supreme Court told us
so. See Alaska v. Wright, 141 S. Ct. 1467, 1468 (2021)
(“That Wright’s state conviction served as a predicate for his
federal conviction thus did not render him ‘in custody
pursuant to the judgment of a State court’ under § 2254(a).”).
Because we are bound by this Supreme Court determination,
I see no need to reach the same result through a rehash of the
procedural ins and outs of this case. Therefore, I respectfully
concur only in the judgment.